DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed on 04/27/2021 with respect to claims 18 – 21 and 23 have been considered but are moot in view of the new ground(s) of rejection.
 
Applicant has amended the title of the invention to overcome the objection to the title provided in the previous office action.
 
Applicant has amended the claims to overcome the 112(f) interpretation and the 112(a)/(b) rejections provided in the previous office action.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 02/09/2021 and 06/30/2021 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18 – 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over MIWA (JP2013242818 [provided translation]) in view of BABA (US PgPub No. 2014/0104630).	
Regarding claim 18, MIWA teaches a vehicle utilization system (paragraph 0006; vehicle utilization system) comprising: a vehicle including an imaging apparatus (paragraph 0006 and 0021; camera); and a server (paragraphs 0005 and 0012; server), 
However, MIWA fails to teach the imaging apparatus including an imaging circuitry having a plurality of operation modes including a first operation mode configured to reduce power consumption and a second operation mode that generates a captured image, an operation mode setting circuitry that selects one of the plurality of operation modes. BABA, on the other hand teaches the imaging apparatus including an imaging circuitry having a plurality of operation modes including a first operation mode configured to reduce power consumption and a second operation mode that generates a captured image, an operation mode setting circuitry that selects one of the plurality of operation modes.
More specifically, BABA teaches the imaging apparatus including an imaging circuitry having a plurality of operation modes including a first operation mode configured to reduce power consumption and a second operation mode that generates a captured image and an operation mode setting circuitry that selects one of the plurality of operation modes (paragraphs 0076 – 0078; the imaging apparatus including an imaging circuitry having a plurality of operation modes including a first operation mode configured to reduce power consumption and a second operation mode that generates a captured image and an operation mode setting circuitry that selects one of the plurality of operation modes; authentication and power mode).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Baba with the teachings of MIWA to have 

Regarding claim 19, as mentioned above in the discussion of claim 18, MIWA in view of BABA teach all of the limitations of the parent claim.  Additionally, MIWA teaches wherein the imaging apparatus further includes an authentication circuitry, the captured image includes a facial image (paragraph 0062), the vehicle further includes doors and an unlocking control circuitry that controls unlocking of the doors (paragraphs 0049 and 0054), the authentication circuitry performs authentication processing on a basis of the captured image (paragraphs 0005 – 0012), and the unlocking control circuitry unlocks the doors on a basis of a processing result of the authentication processing (paragraphs 0049 and 0054).

Regarding claim 20, as mentioned above in the discussion of claim 18, MIWA in view of Baba teach all of the limitations of the parent claim.  Additionally, MIWA teaches wherein the vehicle further includes doors and an unlocking control circuitry that controls unlocking of the doors (paragraphs 0049 and 0054), the captured image includes a facial image (paragraph 0062), the server performs authentication processing on a basis of the captured image (paragraphs 0005 – 0012), the communication circuitry supplies the captured image to the server and receives a processing result of the authentication processing (paragraphs 0005 – 0012), and the unlocking control circuitry unlocks the 

Regarding claim 21, MIWA teaches a vehicle monitoring system (paragraph 0006; vehicle utilization system) comprising: a vehicle including an imaging apparatus (paragraph 0006 and 0021; camera); and a server (paragraphs 0005 and 0012; server), and a communication circuitry configured to supply the captured image to the server (paragraph 0020 communication circuitry).
However, MIWA fails to teach the imaging apparatus including an imaging circuitry having a plurality of operation modes including a first operation mode configured to reduce power consumption and a second operation mode that generates a captured image, an operation mode setting circuitry that selects one of the plurality of operation modes. Baba, on the other hand teaches the imaging apparatus including an imaging circuitry having a plurality of operation modes including a first operation mode configured to reduce power consumption and a second operation mode that generates a captured image, an operation mode setting circuitry that selects one of the plurality of operation modes.
More specifically, Baba teaches the imaging apparatus including an imaging circuitry having a plurality of operation modes including a first operation mode configured to reduce power consumption and a second operation mode that generates a captured image, an operation mode setting circuitry that selects one of the plurality of operation modes (paragraphs 0076 – 0078; the imaging apparatus including an imaging circuitry having a plurality of operation modes including a first operation mode configured to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Baba with the teachings of MIWA to have a system to save power as discussed in paragraphs 0078 of Baba thereby improving the invention of MIWA.

Regarding claim 23, as mentioned above in the discussion of claim 21, MIWA in view of Baba teach all of the limitations of the parent claim.  Additionally, MIWA teaches wherein the captured image includes a facial image (paragraph 0062), the server performs authentication processing on a basis of the captured image (paragraphs 0005 – 0012), and the communication circuitry supplies the captured image to the server and receives a processing result of the authentication processing (paragraphs 0049 and 0054 also paragraphs 0005 and 0012).

Allowable Subject Matter
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
claim 22:  “authentication circuitry performs authentication processing on a basis of the captured image, and the communication circuitry supplies the captured image to the server in a case where the authentication processing fails” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 24, these claims are also objected to as being dependent from objected claim 22.

Allowable Subject Matter
Claims 1 – 11 and 13 - 17 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest operation mode setting circuitry that selects one of the plurality of operation modes; authentication circuitry that performs authentication processing on a basis of the captured image; and communication circuitry that supplies the captured image to a first apparatus in a case where the authentication processing fails; in combination with other elements of the claim.

Regarding claims 2 – 11 and 13 - 17, claims 2 – 11 and 13 - 17 are allowed as being dependent from allowed independent claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
07/07/2021